CHARLES J. SCHUCK, Judge.
As heretofore noted in the several awards made to the claimant, he was permanently injured by reason of a dynamite explosion, through no fault of his, while employed *22by the state road commission; his injuries having been received at a time when the road commission had not as yet been placed by statute under the provisions of the workmen’s compensation act, and this court, finding that the state was morally bound to compensate him, made an award accordingly. Bennett v. Road Commission, 2 Ct. Claims (W. Va.) 108. By the said award claimant was, and has been, paid at the rate of $52.00 per month for the biennium of 1943 and 1945, which payments per month at the same rate have been continued by reason of a subsequent award made by this court at its January term 1945. Bennett v. Road Commission 3 Ct. Claims (W. Va.) 7.
The claim as now presented is in effect for a continuation of the awards heretofore made; and the court again having heard all the evidence adduced, is of the opinion that the said monthly payments, desired as such by the claimant, should be continued at the same rate, namely $52.00 per month for the period beginning January 1, 1947 and ending July 1, 1949, on or before which time a physical examination of claimant shall be made by a competent physician or physicians, designated by the court, for the purpose of guiding the court in its future consideration of this claim as well as to determine whether or not such payments should be continued, modified or discontinued.
An award is therefore made in the sum of one thousand five hundred and sixty dollars ($1,560.00) payable in monthly payments of fifty-two dollars ($52.00) each, for and during the period hereinbefore indicated.